Dewey, J.
The weight of authority, resulting from the adjudicated cases, is clearly with the plaintiff, as to the right to fill up the blank indorsement of the defendants, in the manner proposed by him. The case of Josselyn v. Ames. 3 Mass. 274, is direct to the point, and well authorizes it. This class of cases has recently been under the consideration of the court in the case of Union Bank of Weymouth § Braintree v. Willis, 8 Met. 504; and after a full review of *265the various cases, and with a knowledge that doubts have been sometimes suggested as to their correctness, we did not feel authorized to overrule them, nor disposed to deny them their full effect as authoritative decisions.
The objection arising from the omission of the word “ dollars,” in the body of the note, is not insisted on by the defendants’ counsel. The figures and characters in the margin seem sufficiently to supply this obvious omission. The cases cited are conclusive on this point. See also Phipps v. Tanner, 5 Car. & P. 488.
The common money counts are sufficient to embrace the present cause of action. If a specification of the plaintiff’s claim, or a bill of particulars, be required, the plaintiff may have leave to file the same.

Nonsuit taken off, and a new trial ordered.